Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 20 is objected to because line 5 is missing "with" after "interfacing", and line 13 is missing "first" before "device".

Claim Interpretation
	The term "the interface" in claim 1 line 10, claim 17 line 10, and claim 20 line 7 is understood as being implicit from the earlier-recited terms "interfaced" in claims 1 and 17 and "interfacing" in claim 20.
	The term "comparable" in claims 1, 17, and 20 is interpreted to mean "capable of being compared" (not as "equal").

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 16 recites a digital signal processing device.  This is regarded as new matter relative to the original disclosure of parent application 16/532770, which does not mention such a device.  It appears that both instances of "digital" should be replaced with "optical".

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3:  This claim is indefinite because there is insufficient antecedent basis for "the flat portion" in line 3.  It appears that "flat portion" should be replaced with "flat section" (note the terminology of line 2).
Claim 20:  It is unclear what is meant by "a first portion coupled to the first portion" (i.e. to itself) in lines 9-10.  It appears that "the first portion" should be replaced with "the first waveguide".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0156365 A1.
Claim 1:  '365 discloses an optical device comprising (see mainly figs. 1-3; a magnified crop of fig. 1 is included below):
a first waveguide 112, 
wherein the first waveguide comprises a first thickness comparable with a thickness of a core 105 of an optical fiber 104, 
wherein the first waveguide is configured for directly coupling with the optical fiber; 

    PNG
    media_image1.png
    620
    666
    media_image1.png
    Greyscale

a second waveguide 128, 
wherein at least a portion of the second waveguide is interfaced with the first waveguide along a length of the first waveguide, 
wherein the interface between the first waveguide and the second waveguide comprises a flat surface (e.g. a top surface of cladding 114 or a bottom surface of cladding 130 as oriented in fig. 3), 
wherein the second waveguide comprises a first portion 132 configured to be optically communicatable with the first waveguide, 
wherein optically communicatable comprises a capability of optical signal transfer between the first portion and the first waveguide, 
wherein the second waveguide comprises a second portion (a portion of 128 to the right of portion 132 as oriented in fig. 1) coupled to the first portion.  
	Claim 2:  The first portion 132 comprises a thickness or an index of refraction configured to provide the optical signal transfer capability between the first portion and the first waveguide, 
wherein the optical signal transfer capability comprises a portion of an optical signal propagating in the first waveguide to transfer to the first portion or to a portion of an optical signal propagating in the first portion to transfer to the first waveguide. 
Claim 3:  The first portion comprises a flat section parallel to the flat surface (fig. 3), wherein the flat {section} is configured to provide the optical signal transfer capability between the first portion and the first waveguide.  
Claim 4:  The first portion comprises a tapered thickness ("the thickness of the cladding region 130 ... may be reduced near the optical mode converter portion to be between 0 and 5 µm", [0023]) configured for improving optical signal propagation to the second portion, wherein the second portion is configured for single mode optical signal propagation (second sentence of [0023]).  
 	Claim 5:  The first portion 132 comprises an adiabatic transition section ([0024]) configured for improving optical signal propagation to the second portion.  
	Claim 6:  The first portion comprises a flat section coupled to a tapered section, wherein the tapered section is configured to provide an adiabatic transition from the first portion to the second portion ([0024]).
	Claim 11:  A layer 134 is disposed between the first portion and the first waveguide, wherein the layer is configured to improve the optical signal transfer capability between the first portion and the first waveguide.
	Claim 15:  The first portion comprises a horizontal tapered section (tapering width as described in [0024]).
	Claim 17:  '365 discloses an optical device comprising 
a first waveguide, 
wherein the first waveguide comprises a first thickness comparable with a thickness of a core of an optical fiber, 
wherein the first waveguide is configured for directly coupling with the optical fiber; 
one or more second waveguides, 
wherein at least a portion of each second waveguide is interfaced with the first waveguide along a length of the first waveguide, 
wherein the interface between the first waveguide and the each second waveguide comprises a flat surface, 
wherein the each second waveguide comprises a first portion configured to be optically communicatable with the first waveguide, 
wherein optically communicatable comprises a capability of optical signal transfer between the first portion and the first waveguide, 
wherein the each second waveguide comprises a second portion coupled to the first portion.  See above with regard to claim 1.  The phrase "one or more second waveguides" includes the case of one second waveguide, which is covered by claim 1.
	Claim 18:  There are more than one second waveguide 128 configured to form an array of waveguides (fig. 2).

Claims 1-7, 10, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0202429 A1.
Claim 1:  '429 discloses an optical device comprising (see mainly figs. 2-3E):
a first waveguide 102, 
wherein the first waveguide comprises a first thickness comparable with a thickness of a core of an optical fiber 101 ([0041]), 
wherein the first waveguide is configured for directly coupling with the optical fiber; 
a second waveguide 103, 
wherein at least a portion of the second waveguide is interfaced with the first waveguide along a length of the first waveguide (fig. 3A), 
wherein the interface between the first waveguide and the second waveguide comprises a flat surface (figs. 3A-3B), 
wherein the second waveguide comprises a first portion (the portion of 103 within transition region 301) configured to be optically communicatable with the first waveguide, 
wherein optically communicatable comprises a capability of optical signal transfer between the first portion and the first waveguide, 
wherein the second waveguide comprises a second portion (the portion of 103 to the right of 301 as oriented in fig. 2) coupled to the first portion.
	Claim 2:  The first portion comprises a thickness or an index of refraction configured to provide the optical signal transfer capability between the first portion and the first waveguide, 
wherein the optical signal transfer capability comprises a portion of an optical signal propagating in the first waveguide to transfer to the first portion or to a portion of an optical signal propagating in the first portion to transfer to the first waveguide.  
Claim 3:  The first portion comprises a flat section parallel to the flat surface, wherein the flat {section} is configured to provide the optical signal transfer capability between the first portion and the first waveguide (fig. 3A).  
Claim 4:  The first portion comprises a tapered thickness (thickness of 103 decreases toward the left in fig. 3A) configured for improving optical signal propagation to the second portion, wherein the second portion is configured for single mode optical signal propagation ([0050] "The common element in all these examples is the transition from the single-mode high-index core waveguide 103 to the relatively low-index single-mode core waveguide 102.").
Claim 5:  The first portion comprises an adiabatic transition section (last sentence of [0041]) configured for improving optical signal propagation to the second portion.  
Claim 6:  The first portion comprises a flat section coupled to a tapered section, wherein the tapered section is configured to provide an adiabatic transition from the first portion to the second portion.  
Claim 7:  The first portion has a second thickness (e.g. the thickness of 103 at positions "d" or "c" in fig. 3A) configured for optical signal transfer capability between the first portion and the first waveguide, wherein the second portion has a third thickness (the thickness of 103 at position "b" in fig. 3A) configured for single mode optical signal propagation, wherein the second thickness is smaller than the third thickness, wherein the third thickness is smaller than the first thickness (i.e. smaller than the thickness of 102 at position "e" in fig. 3A).  
Claim 10:  The second portion is directly or indirectly coupled to an array waveguide, a grating, a filter, a blocker, a prism, a combiner, a multiplexer, a de-multiplexer, a splitter, an echelle grating, or a combination thereof (at least a grating 202 or a filter 201 as shown in fig. 2).
Claim 15:  The first portion comprises a horizontal tapered section in the variation described in [0044], [0050], and [0053].
Claim 16:  The optical device further comprises {an} {optical} signal processing device coupled to the second section, wherein the {optical} signal processing device is configured to process the optical signal propagating from or to the first waveguide (any of devices 201 / 202 / 203 of fig. 2 / [0039], or 302 in fig. 14A).  
Claim 17:  '429 discloses an optical device comprising 
a first waveguide, 
wherein the first waveguide comprises a first thickness comparable with a thickness of a core of an optical fiber, 
wherein the first waveguide is configured for directly coupling with the optical fiber; 
one or more second waveguides, 
wherein at least a portion of each second waveguide is interfaced with the first waveguide along a length of the first waveguide, 
wherein the interface between the first waveguide and the each second waveguide comprises a flat surface, 
wherein the each second waveguide comprises a first portion configured to be optically communicatable with the first waveguide, 
wherein optically communicatable comprises a capability of optical signal transfer between the first portion and the first waveguide, 
wherein the each second waveguide comprises a second portion coupled to the first portion.  See above with regard to claim 1.  The phrase "one or more second waveguides" includes the case of one second waveguide, which is covered by claim 1.
	Claim 18:  There are more than one second waveguide (W1-W4 in fig. 14A or "WAVEGUIDES" as labeled in fig. 14B) configured to form an array of waveguides.  
	Claim 19:  There are more than one second waveguide (the upper two labeled "WAVEGUIDES" in fig. 15B) configured to form a multiplexer or a demultiplexer with the first waveguide to split an optical signal propagating in the first waveguide (the ring resonator 402B would enable diverting signals at a resonant wavelength from one waveguide to the other, while signals at non-resonant wavelengths remain in their original waveguide).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0202429 A1 (applied above).
	Claims 8 and 9:  '429 does not specifically mention electrical contacts and thus does not disclose that the second portion is coupled to a photonic integrated circuit comprising electrical contacts or to an optoelectronic device comprising electrical contacts configured to be electrically connected to an electrical device.  However '429 does disclose that the second portion (corresponding to W1 in fig. 14A) can be coupled to various types of optical functional elements 302, some of which are typically driven by electrical signals (in particular a switch, tunable filter, variable optical attenuator, or modulator as listed in [0058]).  A person of ordinary skill in the art could have chosen any of those devices as an optical functional element 302 and provided corresponding electrical contacts for controlling such devices, and the results would have been predictable.  Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of claims 8 and 9 to do so.  A motivation would have been a desire to have a practical way to apply control signals to the devices.

	Claim 20:  '429 discloses an optical device comprising (see the above rejection of claim 1 under '429 for elaboration):
a dual waveguide, 
wherein the dual waveguide comprises a first waveguide 102 having a first thickness comparable with a thickness of an optical fiber core ([0041]), 
wherein the dual waveguide comprises a second waveguide 103 interfacing {with} the first waveguide along a length of the first waveguide, 
wherein the interface between the first and second waveguides comprises a flat surface, wherein the second waveguide comprises a first portion coupled to the first {waveguide}; 
a first device 302 (fig. 14A)
wherein the first device is coupled to the second waveguide (corresponding to W1).
'429 does not specifically disclose that the {first} device comprises electrical contacts for connections to a second device.  However following the reasoning above with regard to claims 8 and 9, the provision of such electrical contacts would have been obvious to a person of ordinary skill in the art before the effective filing date of claim 20.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of  base claim 1.  The applied references do not disclose or suggest that their first waveguide includes a stack of at least two SiON layers.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.



Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874